 



Exhibit 10.15

MASTERCARD INTERNATIONAL INCORPORATED
ANNUITY BONUS PROGRAM:

STATEMENT OF COMPANY PAYROLL PRACTICES AND PROCEDURES
(As amended and restated as of January 1, 2000)

                    1. Purpose.

                    This document describes the Company’s payroll practices and
procedures applicable to the payment of Annuity Bonuses and Tax Equalization
Payments to Participants whose benefits are curtailed under the MAP and the
Savings Plan by operation of the Limits. The Practices and Procedures are not
intended to be, and shall be not construed as, an “employee benefit plan” within
the meaning of the Employee Retirement Security Act of 1974, as amended.

                    2. Eligibility.

                    The Human Resources Department of the Company will advise
Eligible Employees of their continuing eligibility to receive an Annuity Bonus.
A Participant’s receipt of an Annuity Bonus for one Bonus Year will not obligate
the Company to award an Annuity Bonus for any succeeding Bonus Year.

                    3. Definitions and Rules of Construction.

                    (a) Definitions. The following capitalized words shall have
the meanings set forth below:

     “Accumulation Interest Rate” means an interest rate, which may differ
between classes of employees, determined each Bonus Year by the Committee.

     “Additional Pay Credit Bonus” means the portion of the Annuity Bonus
determined in accordance with Section 4(b).

     “Annuity Bonus” means the amount determined in accordance with
Section 4(a).

     “Annuity Contract” means an annuity contract, or an addition to an existing
annuity contract, issued by an insurance company or other third-party annuity
provider selected by the Committee from time to time.

     “Applicable Date” has the meaning set forth in Section 5(b).

     “Applicable Tax Rate” means a uniform rate applicable to all Participants
for a Bonus Year, reflecting the designated federal, state and local income tax
rates specified by the Committee for this purpose. The Committee’s determination
of the Applicable Tax Rate shall be final and binding on all Participants and
shall not be subject to appeal or review.

 



--------------------------------------------------------------------------------



 



2

     “Benefit Limit” means the limit on benefits under the MAP or the Savings
Plan imposed by Section 415 of the Code.

     “Board” means the Global Board of Directors of the Company.

     “Bonus Year” means the calendar year.

     “Code” means the Internal Revenue Code of 1986, as amended, and the
applicable rulings and regulations thereunder.

     “Committee” means the Pension and Savings Plan Committee.

     “Company” means MasterCard International Incorporated, a Delaware
not-for-profit corporation, and any entity that succeeds to all or substantially
all of its business or assets.

     “Companies” means the Company and each other corporation that has elected,
with the consent of the Board or the Committee, to award Annuity Bonuses in
accordance with the Practices and Procedures.

     “Compensation Limit” means the limit on compensation under the MAP or the
Savings Plan imposed by Section 401(a)(17) of the Code.

     “Conversion Eligible Participant” mean a Participant who is eligible for a
MAP Conversion Bonus in accordance with the provisions of Sections 5(a) and (b).

     “Effective Date” means January 1, 2000.

     “Eligible Employee” means a highly-compensated employee of any of the
Companies.

     “Initial Account Balance” has the meaning set forth in the MAP.

     “Limits” means the Compensation Limit and the Benefit Limit.

     “MAP” means the MasterCard International Incorporated Accumulation Plan, as
the same may be amended from time to time.

     “MAP Adjustment Bonus” means the amount determined in accordance with
Section 4(c).

     “MAP Conversion Bonus” means the one-time bonus payable to certain
Participants under Section 5 in connection with the establishment of MAP.

 



--------------------------------------------------------------------------------



 



3

     “Net Savings Plan Bonus” means the portion of the Annuity Bonus determined
in accordance with Section 4(d).

     “Participant” means an Eligible Employee selected by the Company to receive
an Annuity Bonus for a given Bonus Year.

     “Pay Credit” has the meaning set forth in the MAP.

     “Practices and Procedures” means these MasterCard International
Incorporated practices and procedures, as the same may be amended from time to
time.

     “Prior Plan Terms” has the meaning set forth in the MAP.

     “Savings Plan” means the MasterCard International Incorporated Savings
Plan, as the same may be amended from time to time.

     “Savings Plan Adjustment Bonus” means the amount determined in accordance
with Section 4(e).

     “Tax Equalization Payment” means an amount determined in accordance with
Section 4(g) or 5(e), and subject to the provisions of Section 6(e).



  (b)   Rules of Construction. Unless the context requires otherwise, the use of
the masculine form of a word shall include the feminine form and the use of the
singular form shall include the plural form.



  4. Annuity Bonus.

                   (a)   Calculation. The amount of a Participant’s Annuity
Bonus for a Bonus Year beginning on and after the Effective Date will equal the
sum of (i) the Additional Pay Credit Bonus and (ii) the Net Savings Plan Bonus.

                   (b)   Additional Pay Credit Bonus. A Participant’s Additional
Pay Credit Bonus for each Bonus Year beginning on or after the Effective Date
shall be an amount determined in accordance with the formula [(1 - T) x (A -
B)], where “A” is the sum of (i) the vested Pay Credits the Participant would
have received for the Bonus Year under the MAP if the Limits did not apply to
the Participant for such Year and (ii) the MAP Adjustment Bonus, if any, for
such Bonus Year; “B” is the Pay Credit actually credited to the Participant for
the Bonus Year; and “T” is the Applicable Tax Rate, as illustrated by the
following example:

 



--------------------------------------------------------------------------------



 



4

         
Example
       
 
       
Service
  6 years
Pay Credit Multiplier from MAP
    5.75 %
Base Pay Plus AICP Incentive
  $ 200,000  
Applicable Compensation Limit
  $ 170,000  
Pay Credit without Code Limit
  $ 11,500  
($200,000 x .0575)
       
Pay Credit from MAP
  $ 9,775  
($170,000 x .0575)
       
Applicable Tax Rate
    40 %
Additional Pay Credit Bonus
  $ 1,035  
(1 - .400) x ($11,500 - $9,775)
       

All tax rates in the examples in the Practices and Procedures are for
illustration purposes only.

          (c) MAP Adjustment Bonus. If a Participant who was not fully vested in
the MAP would have received an Additional Pay Credit Bonus in a prior Bonus Year
but for the vesting requirement in Section 4(b) and subsequently becomes
entitled in a later Bonus Year to an Additional Pay Credit Bonus as part of such
Participant’s Annuity Bonus, then the calculation of “A” for such Participant in
such later Bonus Year shall include a MAP Adjustment Bonus. The “MAP Adjustment
Bonus” shall equal the portion of the Pay Credits that were not taken into
account for each such prior Bonus Year as a result of the vesting requirements
and that become vested during the current Bonus Year, together with interest at
the Accumulation Interest Rate, applied from the end of such prior Bonus Year to
the end of the current Bonus Year, as illustrated by the following example:

         
Example
       
 
       
Year of Vesting
    2003  
Additional Pay Credit Bonus for 2001
  $ 5,000  
Additional Pay Credit Bonus for 2002
  $ 7,000  
Accumulation Interest Rate
    8 %
MAP Adjustment Bonus for 2003
  $ 13,392  
[($5,000 x 1.082 ) + ($7,000 x 1.08)].
       

          (d) Net Savings Plan Bonus. A Participant’s Net Savings Plan Bonus for
each Bonus Year shall be an amount determined in accordance with the formula (1
- T) x (X - Y)], where “X” is the sum of (i) the vested employer matching
contribution that the Participant would have received for the Bonus Year under
the Savings Plan if the Limits did not apply and assuming that, for such Bonus
Year, the Participant’s tax deferral contributions under the Savings Plan were
not limited by the dollar limits under Section 402(g) of the Code and (ii) the
Savings Plan Adjustment Bonus, if any, for such Bonus Year; “Y” is the actual
employer

 



--------------------------------------------------------------------------------



 



5

matching contribution received by the Participant for the Bonus Year under the
Savings Plan; and “T” is the Applicable Tax Rate, as illustrated by the
following example:

         
Example
       
 
       
Vested Savings Plan Match without Limits
  $ 26,000  
Actual Vested Savings Plan Match
  $ 19,500  
Applicable Tax Rate
    40 %
Net Savings Plan Bonus
  $ 3,900  
(1 - .400) x ($26,000 - $19,500)
       

          (e) Savings Plan Adjustment Bonus. If a Participant who was not fully
vested in the Savings Plan would have received a Net Savings Plan Bonus in a
prior Bonus Year but for the vesting requirements in Section 4(d) and
subsequently becomes entitled in a later Bonus Year to a Net Savings Plan Bonus
as part of such Participant’s Annuity Bonus, then the calculation of “X” for
such Participant in such later Bonus Year shall include a Savings Plan
Adjustment Bonus. The “Savings Plan Adjustment Bonus” shall equal the portion of
the employer matching contribution that was not taken into account for each
prior Bonus Year as a result of the vesting requirements and that become vested
during the current Bonus Year, together with interest at the Accumulation
Interest Rate for the then current Bonus Year, applied from the end of such
prior Bonus Year to the end of the current Bonus Year, as illustrated by the
following example:

         
Example
       
 
       
Year of Vesting
    2003  
Net Savings Plan Bonus for 2001
  $ 1,000  
Net Savings Plan Bonus for 2002
  $ 2,000  
Accumulation Interest Rate
    8 %
MAP Adjustment Bonus for 2003
  $ 3,326  
[($1,000 x 1.082 ) + ($2,000 x 1.08)].
       

          (f) Form of Payment of Annuity Bonuses. As soon as reasonably
practicable after the determination of a Annuity Bonus for a Bonus Year, the
Company will apply the amount of the Annuity Bonus for a Bonus Year to the
purchase of an Annuity Contract on the life of the Participant with a purchase
price equal to the Annuity Bonus. The Annuity Contract will be distributed to
the Participant as soon as reasonably practicable after such Annuity Contract is
issued.

          (g) Tax Equalization Payment. In addition to the receipt of the
Annuity Contract for a Bonus Year, each Participant shall receive, for each
Bonus Year that the Participant earns an Annuity Bonus, a Tax Equalization
Payment determined in accordance with the formula [(P/(1 - Ti)) - P], where “P”
is the amount of the Annuity Bonus for the Bonus Year and “Ti” is the federal,
state and local tax rate for the Participant specified by the Committee for

 



--------------------------------------------------------------------------------



 



6

the Bonus Year plus the rate of the Participant’s portion of the Medicare
payroll tax, as illustrated by the following example:

         
Example
       
 
       
a. Annuity Bonus
  $ 10,000  
b. Federal, State and Local Tax Rate
    35 %
c. Medicare Tax
    1.45 %
d. Tax Equalization Payment
  $ 5,736  
[$10,000/(1 - .35 - .0145) - $10,000]
       
e. Total Taxable Income (a + d)
  $ 15,736  
f. Assumed Tax Due
  $ 5,736  
g. Net After-Tax Cash Flow (d - f)
  $ 0.00  

The Tax Equalization Payment shall be paid (or remitted in the manner
contemplated by Section 6(e)) to the Participant at the time that the Annuity
Contract is delivered to the Participant, subject to applicable income tax and
wage withholding requirements, including, without limitation, withholding
required in respect of the delivery of the Annuity Contract.

          5. MAP Conversion Bonus.

          (a) Limited Eligibility. The provisions of this Section 5 shall apply
only to individuals selected to be Conversion Eligible Participants by the
Committee from among the group of Eligible Employees who meet the criteria set
forth in Section 5(b).

          (b) Minimum Eligibility Criteria. In order to be eligible for
selection in accordance with Section 5(a) for a MAP Conversion Bonus, an
Eligible Employee must be (i) an employee of one of the Companies on the
Applicable Date (as defined below); (ii) have an Initial Account Balance under
MAP on the Effective Date; and (iii) be a Participant in MAP on the Applicable
Date. For purposes of this Section 5, “Applicable Date” shall be the later of
(i) the Effective Date and (ii) the date a Conversion Eligible Participant vests
in his Initial Account Balance under the MAP.

          (c) Payment and Form of Payment of the MAP Conversion Bonus. If a
Participant is vested in his MAP benefit on the Effective Date, the MAP
Conversion Bonus will be paid in accordance with this section as soon as
reasonably practicable after the amount of such bonus has been determined. If a
Participant is not vested in his MAP benefit on the Effective Date, the MAP
Conversion Bonus will be paid to such Participant at the same time as the first
Additional Pay Credit Bonus is paid to such Participant (or, in the event of the
Participant’s death prior to payment, at the time and in the form of the final
Pay Credit Bonus payable under Section 5(g) below). Vesting is determined in
accordance with the vesting provisions of Article VI of the MAP. The Company
will apply the amount of the MAP Conversion Bonus to the purchase of an Annuity
Contract on the life of the Participant with a purchase price equal to the MAP
Conversion Bonus. The Conversion Eligible Participant will be the owner of the
Annuity

 



--------------------------------------------------------------------------------



 



7

Contract and will have the ability to direct the investment of funds held under
the Annuity Contract and to surrender the Annuity Contract at any time. The
Annuity Contract will be distributed to the Conversion Eligible Participant as
soon as reasonably practicable after such Annuity Contract is issued.

          (d) Amount of the MAP Conversion Bonus. The amount of a Conversion
Eligible Participant’s MAP Conversion Bonus shall be determined as follows:

1. The Company shall calculate the difference which results by subtracting
(B) the value of such Participant’s accrued benefit under the Prior Plan Terms
immediately prior to the Effective Date from (A) the value of the accrued
benefit that such Participant would have earned under the Prior Plan Terms
immediately prior to the Effective Date if the Limits did not apply (the
“Accrued Benefit Difference”), as illustrated by the following example:

         
Example
       
 
       
12/31/99 Accrued Benefit under Prior Plan Terms
  $ 8,000  
12/31/99 Accrued Benefit under Practices and Procedures Based Upon Prior Plan
Terms
  $ 10,000  
Accrued Benefit Difference
  $ 2,000  

2. The Company shall calculate the difference which results from subtracting
(D) the Accrued Benefit Difference multiplied by the applicable factor set forth
in Appendix A hereto from (C) the Accrued Benefit Difference multiplied by the
applicable factor set forth in Part A of Appendix C of the MAP (the “Account
Balance Difference”). The applicable factor from each table shall be based on
the Conversion Eligible Participant’s age as of the last day of the calendar
year in which the Effective Date occurs, as illustrated by the following
example:

         
Example
       
 
       
Accrued Benefit Difference (from above)
  $ 2,000  
Factor from Part A, Appendix C of MAP (for age 60 )
    10.2880  
Factor from Appendix A of the Practices and Procedures (for age 60)
    6.1638  
Account Balance Difference [($2,000 x 10.2880) - ($2,000 x 6.1638)]
  $ 8,248  

 



--------------------------------------------------------------------------------



 



8

3. If the Applicable Date is later than the Effective Date, the Account Balance
Difference shall be credited with the Accumulation Interest Rate from the
Effective Date to the last day of the Bonus Year in which the Participant vests
in his benefit under MAP (the “Adjusted Account Balance Difference”).

4. The Account Balance Difference or Adjusted Account Balance Difference, as the
case may be, is then multiplied by one minus the Applicable Tax Rate to
calculate the MAP Conversion Bonus, as illustrated by the following example:

         
Example
       
 
       
Applicable Tax rate
    40 %
MAP Conversion Bonus [$8,248 x (1 - .40)]
  $ 4,949  

          (e) Tax Equalization Payment. In addition to the receipt of the
Annuity Contract in respect of the MAP Conversion Bonus, each Conversion
Eligible Participant shall receive, at the time of delivery of such Annuity
Contract, a Tax Equalization Payment determined in accordance with the formula
[(R/(1 - Ti)) - R], where “R” is the amount of the MAP Conversion Bonus and “Ti”
is the federal state and local tax rate for the Conversion Eligible Participant
specified by the Committee plus the rate of the Conversion Eligible
Participant’s portion of the Medicare payroll tax. The Tax Equalization Payment
shall be paid to the Participant at the time that the Annuity Contract is
delivered to the Participant, subject to applicable income tax and wage
withholding requirements, including, without limitation, withholding required in
respect of the delivery of the Annuity Contract. An example of tax equalization
is set forth at the end of Section 4(g).

          6. General Provisions.

          (a) Administration. The Committee shall have the right (i) to construe
and interpret the Practices and Procedures and all rules, regulations,
agreements and other documents related thereto, (ii) to promulgate rules,
regulations and agreements related to the Practices and Procedures, (iii) to
approve all calculations necessary for the administration and implementation of
the Practices and Procedures, (iv) to make factual and other determinations,
(v) to delegate administrative authority to one or more officers or employees of
the Companies or to one or more third-party administrators, (vi) to determine
the amount of any Annuity Bonus, MAP Conversion Bonus or Tax Equalization
Payment, (vii) to correct errors in any previous calculation, and (viii) to rely
upon the reports of third parties, including the actuaries, attorneys and
accountants of the Company.

          (b) Discretion as to Form of Payment. The Company shall have the right
pay some or all of each Annuity Bonus or MAP Conversion Bonus in cash rather
than through the delivery of an Annuity Contract.

 



--------------------------------------------------------------------------------



 



9

          (c) Participant Rights and Obligations Regarding Annuity Contracts.
The Participant will be the owner of each Annuity Contract distributed to the
Participant. A Participant, as the owner of a distributed Annuity Contract, will
have the ability to direct the investment of funds held under the Annuity
Contract. The actual accumulations under the Annuity Contract will be dependent
upon investment decisions made by the Participant and consequently will not have
any direct relationship to any assumptions that may be used in calculating the
Annuity Bonus each year. A Participant is solely responsible for (i) reviewing
the information (including the prospectus) provided by the issuer of the Annuity
Contract for information on investment choices available under such contract and
(ii) consulting with a personal investment adviser before making a decision to
invest in the various accounts under the Annuity Contract.

          (d) Withdrawals and Annuity Contract Charges. The Participant will
have the ability to surrender the Annuity Contract at any time. If the
Participant withdraws any amount from an Annuity Contract, for reasons other
than retirement or disability, within five years of the end of the initial Bonus
Year applicable to the Participant, the Participant will no longer be entitled
to an Annuity Bonus or MAP Conversion Bonus, if any, for any subsequent Bonus
Year. Whether a withdrawal is by reason of retirement or disability shall be
determined by the Committee. Participants are responsible for reviewing the
documents (including the prospectus) related to the Annuity Contract to
determine the amount of the administrative charges against the value of the
Annuity Contract if the Annuity Contract is surrendered during any period
specified in the Annuity Contract. The Participant, and not the Company, shall
be responsible for all charges against the value of the Annuity Contract
(including load, redemption, withdrawal and surrender charges) assessed under or
against the Annuity Contract after the Contract is issued.

          (e) Considerations Regarding Tax Equalization Payments. The Company
shall have the right, in lieu of paying a Tax Equalization Payment to a
Participant, to credit the amount of any such Tax Equalization Payment (in such
proportions as determined by the Committee) as federal, state and local income
and other applicable withholding amounts on behalf of the affected Participant.
Tax Equalization Payments are designed to place a Participant in approximately
the same after-tax position based upon the actual tax rate as if the Participant
had not received the Annuity Bonus. As there are many variables in calculating a
Participant’s tax liability, the Tax Equalization Payments will not, in most
cases, necessarily make a Participant whole with respect to the income and other
tax liability incurred as a result of receipt of the Annuity Bonus. The Company
shall have no obligation to adjust the amount of any Tax Equalization Payment
based upon a Participant’s individual circumstances.

          (f) Termination Before End of Bonus Year. If a Participant’s
employment with the Companies terminates before the end of a Bonus Year for any
reason other than Cause (as defined below), any amounts payable to the
Participant for that Bonus Year will be based only on compensation from the
Companies earned by the Participant for such year through the date of such
termination of employment. No Annuity Bonus will be payable for a Bonus Year if
a Participant’s employment is terminated for cause. For purposes hereof, “Cause”
means (i) a

 



--------------------------------------------------------------------------------



 



10

materially dishonest act or omission or misrepresentation by Employee in
connection with the Company’s business, the Participant’s gross incompetence,
(ii) willful misconduct, breach of fiduciary duty involving personal profit,
(iii) intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar minor
violations of law), final cease-and-desist order, or (iv) notorious act(s)
contrary to customarily recognized acceptable standards of behavior which
results in publicly that adversely impacts the Company or its business
reputation by reason of the nature of the act and the Participant’s association
with the Company.

          (g) Death. If a Participant’s employment with the Companies ends
during a Bonus Year as a result of the Participant’s death, any amounts
otherwise payable to the Participant for that year shall be paid to the
Participant’s Beneficiary in cash (and not in the form of an Annuity Contract).
“Beneficiary” shall mean the individual designated in writing by the Participant
in accordance with these Practices and Procedures to receive any amounts after
the date of death of the Participant or, if no such designation has been made or
if no such individual survives the Participant, the Participant’s estate. A
Beneficiary designation shall be effective only if it is in writing and received
by the Company prior to the date of death of the Participant.

          (h) Indemnification. The Company shall indemnify and hold harmless to
the fullest extent permitted by law each member of the Committee and each
director, officer and employee of any of the Companies who are delegated or
exercise duties or responsibilities under the Practices and Procedures in
respect of any act or omission by any such person in connection with the
administration or implementation of the Practices and Procedures.

          (i) Amendment and Termination. The Company shall have no obligation to
make any payments or to provide any benefits under the Practices and Procedures
after the date the Committee and the Board indicate that no further Annuity
Bonuses are to be awarded by the Company. The Company may amend or terminate the
Practices and Procedures in whole or in part at any time and without prior
notice to any person by action of the Committee and the Board.

 



--------------------------------------------------------------------------------



 



Appendix A

Schedule of Conversion Factors

             
Age
    Factor     20     0.2837     21     0.3064     22     0.3309     23    
0.3574     24     0.3860     25     0.4169     26     0.4502     27     0.4862  
  28     0.5251     29     0.5671     30     0.6125     31     0.6615     32    
0.7141     33     0.7715     34     0.8332     35     0.8999     36     0.9719  
  37     1.0497     38     1.1337     39     1.2241     40     1.3224     41    
1.4282     42     1.5425     43     1.6659     44     1.7992     45     1.9431  
  46     2.0986     47     2.2665     48     2.4478     49     2.6436     50    
2.8551     51     3.0835     52     3.3302     53     3.5966     54     3.8843  
  55     4.1950     56     4.5306     57     4.8930     58     5.2844     59    
5.7072     60     6.1638     61     6.6569     62     7.1894     63     7.7646  
  64     8.3858     65     9.0567     66     8.8069     67     8.5539     68    
8.3004     69     8.0477     70     7.7965    

 